Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/10/2021 has been considered.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or fairly suggest a developing device comprising a restriction portion to restrict movement of developer toward the discharge port depending on a drive speed of the stirring screw, and a control portion to drive the stirring screw such that during a discharge period other than a development process period, a mean drive speed of the stirring screw is less than during the development process to move the developer toward the discharge port through the restriction portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/HOANG X NGO/Primary Examiner, Art Unit 2852